DETAILED ACTION
This Office action is in reply to correspondence filed 24 February 2022 in regard to application no. 16/910,559.  Claims 9-20 have been cancelled.  Claims 1-8 and 21-32 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30 is objected to because of the following informalities: the phrase “wherein the operations further comprise filter the set of users” is grammatically incorrect.  The Examiner suggests “wherein the operations further comprise filtering the set of users”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 21, 24, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. (U.S. Publication No. 2020/0042916) in view of Austerlade et al. .

Claims 1, 21 and 29 are different embodiments of essentially the same process; the memory storing instructions for execution by a processor in claim 1 reads on the medium of claim 29, so claim 1 will serve as representative for those three claims:

In regard to Claims 1, 21 and 29:
Jaiswal teaches: A system, comprising: 
a processor that executes computer-executable components stored in a memory, [0004; a “processor” is in “communication with a computer readable memory” and a “computer-readable storage medium having program instructions” which the “processor executes”] the computer-executable components comprising… 
an event generator component that generates… a gift pool for an event associated with a recipient user; [0001; the system provides a “virtual meeting” for a “group of people”; 0005; the reward reads on a gift] 
an artificial intelligence component that analyzes… context associated with the event... [(0043; the system provides “data analytics processing” relating to a particular type of meeting, a “virtual classroom’, and an “automated participation evaluator”] 
a notification component that notifies the set of candidates of the event... [abstract; the attendees are notified of information pertaining to the event]
a tracking component that tracks attendee information regarding a subset of the candidates who are attendees who have agreed to join the gift pool; [0053; “monitor” the “participation of each of a plurality of attendees of a meeting”; attending reads on agreeing to join] 
a pool component that receives respective contributions from the attendees towards participation in the gift pool,  [id.; it monitors for compliance with “deliverable contribution criteria”; 0005; a reward reads on a gift] wherein, at a time of the event, the notification component notifies the recipient user regarding a gift associated with the gift pool and being presented to the recipient user, wherein the gift is based on the respective contributions, [0005; “notify the attendees” including of a “reward” based on the participation] and wherein the gift comprises a monetary gift, or a good or a service associated with a merchant of the set of merchants; [0084; the “individuals may be rewarded” with “money”] and 
a gift determination component that analyzes… a set of factors relating to the recipient, wherein, based on a result of analyzing the set of factors, the gift determination component determines… a gift item or a potential gift item that is to be recommended to be the gift or purchased as the gift using the contributions, comprising monetary funds, contributed to the gift pool by at least a portion of the attendees, and wherein the set of factors comprises the context of the event. [0084; the reward “may also be based on 

Jaiswal does not explicitly teach that his system selects the set of candidates, from a set of users and a set of merchants, to join a gift pool associated with the event, training a system, or providing information to the candidates about the gift pool, but it is known in the art. Austerlade teaches a system for determining performance analytics about participant activities in games. [title] It includes the “selection” of “at least one participant”, [abstract] providing rewards, [0235] and provides a “user” with a “participant list”. [0291] A model may be “learned” by the system using specific data. [0097] Austerlade and Jaiswal are analogous art as each is directed to electronic means for measuring user participation and providing rewards. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Austerlade with that of Jaiswal in order to provide information to users, as taught by Austerlade; further, it is simply a substitution of known parts for others with predictable results, simply obtaining a candidate by selecting from a group as in Austerlade rather than the group self-selecting as in Jaiswal, providing Austerlade’s output in place of, or in addition to, that of Jaiswal, and providing Austerlade’s training using any of the available data; the substitutions produce no new and unexpected result. 

Although Jaiswal and Austerlade explicitly teaches analyze data relating to users, merchants, transactions, and social media activity (as cited above and 0029; web based e-mail is within the broadest reasonable interpretation of social media activity) generating a list of users eligible for rewards, which reads on a gift pool, and in the case of Austerlade, selecting users from an eligible list, and offering a discount (e.g. 0222, a coupon) he does not explicitly teach the use of a neural network, that users contribute monetarily for a gift to the recipient user, but it is known in the art.  Brandt teaches a way of sharing expenses among family and friends [title] using “neural networks”.for any part of the disclosed process [Col. 18, lines 10-12] A user may “join an authentication circle and make a financial contribution” to a “common financial goal” such as a “gift”. [Col. 3, lines 44-47] A merchant may offer “discounts, promotions and coupons” toward the goal. [Col. 29, line 40] Brandt and Jaiswal are analogous art as each is directed to electronic means for managing information among a group of users.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Brandt with that of Jaiswal, as market forces at the time of the invention were increasingly driving developers to make use of common AI techniques, such as neural networks, in all manner of financial applications; further, it is simply a substitution of one known part for another with predictable results, simply using Brandt’s neural network and data in 

The labeling of software components such as “event generator component” and “artificial intelligence component” are considered mere labeling and given no patentable weight, in this and the subsequent claims.

With regard to Claim 4:
The system of claim 1, wherein the set of factors comprises the context of the event; respective affinities of the recipient user to respective goods, respective services, or respective merchants of the set of merchants; an amount of the monetary funds in the gift pool; respective amounts of discount associated with the respective goods or the respective services; gift preference information associated with the gift pool; or attributes of the recipient user. [0053 as cited above; attendee participation reads on attributes of the recipient user] 

This claim is not patentably distinct from claim 1, as it consists entirely of nonfunctional, descriptive matter, disclosing at most how a human might interpret data but which imparts neither structure nor functionality to the claimed system.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 24:
The method of claim 21, wherein the set of factors comprises the context of the event; respective affinities of the recipient user to respective goods, respective services, or respective merchants of the set of merchants; an amount of the monetary funds in the gift pool; respective amounts of discount associated with the respective goods or the respective services; gift preference information associated with the gift pool; or attributes of the recipient user. [0053 as cited above; attendee participation reads on attributes of the recipient user] 

This claim is not patentably distinct from claim 21, as it consists entirely of nonfunctional, descriptive matter, disclosing at most how a human might interpret data but which imparts neither structure nor functionality to the claimed method.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 32:
The non-transitory machine-readable medium of claim 29, wherein the set of factors comprises the context of the event; respective affinities of the recipient user to respective goods, respective services, or respective merchants of the set of merchants; an amount of the monetary funds in the gift pool; respective amounts of discount associated with the respective goods or the respective services; gift preference information associated with the gift pool; or attributes of the recipient user. [0053 as cited above; attendee participation reads on attributes of the recipient user] 

This claim is not patentably distinct from claim 29, as it consists entirely of nonfunctional, descriptive matter, disclosing at most how a human might interpret data but which imparts neither structure nor functionality to the claimed medium.  The reference is provided for the purpose of compact prosecution.

Claims 2, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. in view of Austerlade et al. further in view of Brandt et al. further in view of Lau et al. (U.S. Publication No. 2014/0279233).

These claims are similar so are analyzed together.
With regard to Claim 2:
The system of claim 1, wherein the computer-executable components further comprise: 
a filter component that filters the set of users to generate the subset of users based on respective affinity for the event of the subset of users.

With regard to Claim 22:
The method of claim 21, further comprising filtering, by the system, the set of users to generate the subset of users based on respective affinity for the event of the subset of users.

With regard to Claim 30:
The non-transitory machine-readable medium of claim 29, wherein the operations further comprise filter the set of users to generate the subset of users based on respective affinity for the event of the subset of users.

Jaiswal, Austerlade and Brandt teach the system of claim 1, method of claim 21 and medium of claim 29, but do not explicitly teaching making a selection based on affinity, but it is known in the art. Lau teaches a user feedback system [title] which may be used for “loyalty reward programs’. [0164] It manages data about “selected participants” based on “profiles” including “purchase activity” that shows an “affinity”. [0070] It includes the “selection” of the “participants”. [0073] One measure of affinity is a “shopper's 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lau with that of Jaiswal, Austerlade and Brandt in order to provide purchase-related assistance to those likely to make purchases, as taught by Lau; further, it is simply a substitution of one known part for another with predictable results, simply making a selection on the basis of Lau in place of, or in addition to, that of Austerlade; the substitution produces no new and unexpected result.

Claims 3, 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. in view of Austerlade et al. further in view of Brandt et al. further in view of Ren et al. (U.S. Publication No. 2020/0074112).

These claims are similar so are analyzed together.
With regard to Claim 3:
The system of claim 1, wherein the computer-executable components further comprise: 
a masking component that, prior to the event, masks the recipient user from being able to perceive the gift pool and information relating to the gift pool, 
wherein, at the time of the event, the masking component unmasks the gift pool and the information relating to the gift pool to enable the recipient user to perceive the gift pool and the information relating to the gift pool, and 
wherein, in response to receiving an acceptance message indicating an acceptance of the gift by the recipient user, gift data relating to the gift is transferred to at least one of a communication device, an electronic messaging account, or an electronic financial account associated with the recipient user. 

With regard to Claim 23:
The method of claim 21, further comprising:
prior to the event, masking, by the system, the recipient user from being able to perceive the gift pool and information relating to the gift pool;
at the time of the event, unmasking, by the system, the gift pool and the information relating to the gift pool to enable the recipient user to perceive the gift pool and the information relating to the gift pool; and
in response to receiving an acceptance message indicating an acceptance of the gift by the recipient user, transferring, by the system, gift data relating to the gift to at least one of a communication device, an electronic messaging account, or an electronic financial account associated with the recipient user.

With regard to Claim 31:
The non-transitory machine-readable medium of claim 29, wherein the operations further comprise:
prior to the event, mask the recipient user from being able to perceive the gift pool and information relating to the gift pool;
at the time of the event, unmask the gift pool and the information relating to the gift pool to enable the recipient user to perceive the gift pool and the information relating to the gift pool; and
in response to receiving an acceptance message indicating an acceptance of the gift by the recipient user, transfer gift data relating to the gift to at least one of a communication device, an electronic messaging account, or an electronic financial account associated with the recipient user.

Jaiswal, Austerlade and Brandt teach the system of claim 1, method of claim 21 and medium of claim 29, including that a pool is a “gift pool” and a recipient of data is a “recipient user” as cited above, but do not explicitly teach such masking and unmasking, but it is known in the art. Ren teaches a user privacy system [title] that relates to use of a “gift card”, [0077] in which a user makes an “agreement” to perform a transaction. [0074] The transaction may include watching an advertisement in exchange for a “rewards amount” which may be a “monetary amount”. [0137] It provides for “hiding” a “user identity” [0177] and then conditionally “revealing user identities”. [0179] Ren and Jaiswal are analogous art as each is directed to electronic means for providing rewards to specific users.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ren with that of Jaiswal, Austerlade and Brandt in order to maintain privacy, as taught by Ren; further, it is simply a substitution of known parts for others with predictable results, only .

Claims 5, 6, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. in view of Austerlade et al. further in view of Brandt et al. further in view of Jarvis et al. (U.S. Publication No. 2019/0378027).

Claims 5 and 25 are similar so are analyzed together.
With regard to Claim 5:
The system of claim 1, wherein the artificial intelligence component selects, using the neural network model, a final set of merchants to utilize for the gift pool based on affinity between the recipient user and respective merchants of the set of merchants, respective goods associated with the respective merchants, or respective services associated with the respective merchants, in relation to the event.

With regard to Claim 25:
The method of claim 21, further comprising selecting, by the system, using the neural network model, a final set of merchants to utilize for the gift pool based on respective affinity between the recipient user and respective merchants of the set of merchants, respective goods associated with the respective merchants, or respective services associated with the respective merchants, in relation to the event.

Jaiswal, Austerlade and Brandt teach the system of claim 1 and method of claim 21, including the use of a neural network and gift pool, and that a recipient can be a user as cited above, but do not explicitly teach selecting merchants in such a manner, but it is known in the art.  Jarvis teaches an affinity relationship system [title] in which specific pairs of merchants are selected “based on a received affinity value adjustment” 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Jarvis with that of Jaiswal, Austerlade and Brandt as it is simply a substitution of one known part for another with predictable results, simply making a selection in the manner of Jarvis rather than that of Austerlade; the substitution produces no new and unexpected result.

With regard to Claim 6:
The system of claim 5, wherein the computer-executable components further comprise: 
a provisioning component that allocates, using the neural network model, the respective contributions of the gift pool toward at least one merchant service of the merchant services or at least one merchant good of the merchant goods provided by the final set of merchants. [0084; “reward attendees individually, in proportion to their criteria and skill points determined from their individual participation in a meeting”; from that, this is an obvious substitution of one known part for another with predictable results, simply proportioning the reward to Jarvis’ merchants rather than Jaiswal’s attendees based on a known, measured criterion of either]

With regard to Claim 26:
The method of claim 21, further comprising allocating, by the system, using the neural network model, the respective contributions of the gift pool toward at least one merchant service of the merchant services or at least one merchant good of the merchant goods provided by the final set of merchants. [0084; “reward attendees individually, in proportion to their criteria and skill points determined from their individual participation in a meeting”; from that, this is an obvious substitution of one known part for another with predictable results, simply proportioning the reward to Jarvis’ merchants rather than Jaiswal’s attendees based on a known, measured criterion of either]

Claims 7, 8, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. in view of Austerlade et al. further in view of Brandt et al. further in view of Spils et al. (U.S. Patent No. 10,586,250).

Claims 7 and 27 are similar so are analyzed together.
With regard to Claim 7:
The system of claim 1, wherein the event is a celebration associated with the recipient user, and the artificial intelligence component infers, using the neural network model, the gift wanted by the recipient user based on intrinsic or extrinsic information associated with the recipient user. 

With regard to Claim 27:
The method of claim 21, wherein the event is a celebration associated with the recipient user, and further comprising inferring, by the system, using the neural network model, the gift wanted by the recipient user based on intrinsic or extrinsic information associated with the recipient user.

Jaiswal, Austerlade and Brandt teach the system of claim 1 and method of claim 21, including determining the gift based on extrinsic evidence — the attendee’s participation, cited above in regard to claim 1 — as well as the use of a gift pool, neural network and recipient user as cited above, but do not explicitly teach that the event is a celebration, and though this is nonfunctional, descriptive language of no patentable significance, it is known in the art.  Spils teaches an incentivized crowd-sourced pricing system [title] which involves a group of participants engaged in a “celebration”. [Col. 4, line 17] It provides a “reward based on a time and/or date”. [Col. 4, line 14] A “reward” may be provided based on “criteria”. [Col. 15, lines 42-43] Spils and Jaiswal are analogous art as each is directed to electronic means for providing a reward. 



With regard to Claim 8:
The system of claim 7, wherein the computer-executable components further comprise: 
a security component that applies access rules to the intrinsic or extrinsic information associated with the recipient user. [Spils, Col. 15, lines 42-43 as cited above in regard to claim 7; the criteria read on access rules]

With regard to Claim 28:
The method of claim 27, further comprising applying, by the system access rules to the intrinsic or extrinsic information associated with the recipient user. [Spils, Col. 15, lines 42-43 as cited above in regard to claim 7; the criteria read on access rules]

Response to Arguments
Applicant’s arguments, see pp. 9-11, filed 24 February 2022, with respect to rejections made under 35 U.S.C. § 101, have been fully considered and are persuasive.  The rejection of claims on this basis has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-8 and 21-32, in regard to rejections made under 35 U.S.C. § 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694